Fourth Cause of Action-Unfair Competition1
The Plaintiffs Chapter 93A is jurisdictionally deficient in that there are no allegations that the Plaintiff is located in or claims an injury in Massachusetts. Back Bay Farm, LLC v. Collucio , 230 F.Supp.2d 176, 188 (D. Mass 2002).
Fifth Cause of Action-Tortious Interference with Prospective Economic Advantage
In order to recover under the tortious interference with prospective economic advantages the Plaintiff must prove; a business relationship, or contemplated contract of economic benefit; the Defendant's knowledge of such relationship; the Defendant's intentional and malicious interference with it; and loss of that advantage as a direct result of the conduct. Comey v. Hill, 387 Mass. 11, 438 N.E.2d 811 (1982). Quite simply the Plaintiff does not allege whether the Defendants were aware of his customers, nor does he specify the opportunity that was lost, whether the Defendants were aware of specific opportunity, or that they employed improper means to interfere with that opportunity.
Conclusion
For the reasons set forth above, the Defendants Motion to Dismiss (Doc. No 41) is granted.
SO ORDERED.

The Plaintiff calls for fourth count "Right of Publicity" Violation. He then labels Count Five and Six his "Fourth & Fifth Cause of Action". For the sake of uniformity I will use the Plaintiff's designations.